Citation Nr: 0735322	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-16 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus for the period from May 8, 2001, to 
January 24, 2005.

2.  Entitlement to an initial rating higher than 40 percent 
for diabetes mellitus for the period since January 25, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 20 percent disability rating 
for diabetes mellitus, effective May 8, 2001.  By a March 
2007 rating decision, the RO increased the disability rating 
for the veteran's diabetes mellitus from 20 to 40 percent 
disabling, effective January 25, 2005.


FINDINGS OF FACT

1.  For the period from May 8, 2001, to January 24, 2005, the 
veteran's diabetes mellitus was manifested by the need for 
insulin and dietary restrictions, but his physical activity 
was not clinically regulated.

2.  Since January 25, 2005, the veteran's diabetes mellitus 
has not been manifested by episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.


CONCLUSIONS OF LAW

1.  For the period from May 8, 2001, to January 24, 2005, the 
criteria for an initial rating higher than 20 percent for 
diabetes mellitus were not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, DC 7913 (2007).

2.  The criteria for an initial rating in excess of 40 
percent for diabetes mellitus have not been met since January 
25, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
DC 7913.
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In this case, 
however, the veteran timely appealed the ratings initially 
assigned for his diabetes mellitus on the original grant of 
service connection.  The Board must therefore consider 
entitlement to staged ratings for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

For the period from May 8, 2001, to January 24, 2005, the 
veteran's diabetes mellitus was rated 20 percent disabling 
under DC 7913.  Since January 25, 2005, his diabetes mellitus 
has been rated as 40 percent disabling under DC 7913.  
38 C.F.R. § 4.119, DC 7913.  He asserts he is entitled to 
higher ratings for each period.  

Under DC 7913, a 20 percent rating is warranted for diabetes 
mellitus requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913.

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2007).

The veteran was diagnosed with diabetes mellitus at least as 
early as February 1994, which is the earliest clinical 
evidence demonstrating a diagnosis of diabetes mellitus of 
record.  Since that time, his diabetes mellitus has been 
regulated by insulin and he has been advised to follow a 
restricted diet for control of his diabetes mellitus.  This 
diet consists of restricted calories and a low fat and low 
sodium regimen.  The veteran, however, consistently has been 
noted to be "very much noncompliant" with both his diet and 
his medications.  According to VA examiners and treating 
physicians, the veteran's diabetes mellitus is under poor 
control.  

A.  May 8, 2001 to January 24, 2005

As the veteran has been advised to follow a restricted diet 
and has been prescribed insulin since the effective date of 
service connection, he has met two of the three criteria for 
an increased rating of 40 percent for diabetes mellitus since 
the effective date of service connection.

In addressing the third criterion for a higher rating, 
however, the evidence does not demonstrate that the veteran 
has been prescribed or advised to avoid strenuous 
occupational and recreational activities.  61 Fed. Reg. 
20,440, 20,446 (May 7, 1996) (defining regulation of 
activities as used by VA in DC 7913).  The veteran contends 
that his activities have been restricted as a result of his 
diabetes mellitus.  Specifically, he asserts that his 
diabetes disability makes him less active than he used to be, 
and that he is easily tired.  The more recent evidence does 
show that the veteran has difficulty moving.  The record 
reflects that since May 2001 the veteran has exercised only 
sporadically.  On numerous occasions he denied exercising at 
all.  In September 2002, however, the veteran stated that he 
was walking three to four miles per day, and doing yardwork 
without difficulty.  In support of his claim, he asserts that 
a physician instructed him to avoid using his stationary 
bicycle.  This is not, however, demonstrated by the evidence 
of record.  Even if the veteran was told to avoid using his 
stationary bicycle, however, such instruction does not amount 
to a clinical restriction of his activities.  The record 
reflects numerous instances on which the veteran was 
encouraged to increase the frequency of his exercise, as 
recently as August 2005.  Additionally, in January 2005 
testimony before the RO, the veteran acknowledged that his 
doctors had encouraged him to walk.  On VA examination in 
November 2002 and in April 2004, the examiner noted that the 
veteran had no restrictions or regulation of his activities 
due to diabetes mellitus.  

While the veteran has stated that his diabetes disability 
makes him less active than he used to be, the level of the 
veteran's physical activity is not the appropriate standard 
by which to judge whether his activities are regulated.  
While the veteran attributes his low level of activity to his 
diabetes, he, as a layperson, is not competent to provide a 
medical opinion as to the severity of his diabetes 
disability, including whether he is or is not capable of, or 
must avoid, strenuous occupational and recreational 
activities, due to diabetes.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The available evidence does not indicate 
that for the period from May 8, 2001 to January 24, 2005, the 
veteran was prescribed or advised to avoid strenuous 
occupational and recreational activities, as is required in 
order to merit a higher rating of 40 percent.  See 38 C.F.R. 
§ 4.119, DC 7913.  The fact that the veteran has been advised 
that he should exercise, in the absence of specified medical 
guidelines for that exercise, does not meet the criterion 
requiring regulation of activity so as to warrant a 40 
percent evaluation.

While the veteran here has been prescribed a restricted diet 
and insulin in effort to control his diabetes, for the period 
from May 8, 2001, to January 24, 2005, he was not prescribed 
limited physical activity or advised to avoid recreational 
activities.  The veteran therefore does not meet the criteria 
for a higher rating of 40 percent for the period from May 8, 
2001, to January 24, 2005.  38 C.F.R. § 4.119, DC 7913.  As 
the preponderance of the evidence is against the claim for an 
increased rating for this period, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Since January 25, 2005

In order for the veteran to be eligible for a rating higher 
than 40 percent for his diabetes mellitus for the period 
since January 25, 2005, the veteran must have had episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913 

The Board finds that there is no evidence demonstrating that 
the veteran has had episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Clinical records dated from January 2005 to 
February 2007 do not reflect that the veteran was 
hospitalized for any disorder.  Indeed, the veteran was most 
recently hospitalized in December 2004, for treatment of 
congestive heart failure, chronic kidney disease, and anemia.  
He was not treated at that time for ketoacidosis or 
hypoglycemic reactions.  Additionally, clinical records dated 
from January 2005 to February 2007 show that urinalysis has 
consistently revealed no urine ketones.  On only one 
occasion, on VA examination in April 2004, did the veteran 
report experiencing a hypoglycemic reaction.  At that time, 
the veteran reported that he was watching his diet for 
carbohydrates and sugar.  Treatment records otherwise do not 
reflect complaints of hypoglycemic reactions or treatment 
therefore.  Thus, there is no evidence that the veteran was 
either hospitalized or required twice a month visits to a 
diabetic care provider in relation to ketoacidosis or 
hypoglycemic reactions.  

In order to meet a higher rating of 60 percent, the veteran 
must have had episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913.  The available 
evidence does not show that the veteran has experienced 
either ketoacidosis or hypoglycemic reactions requiring such 
treatment.  The fact that the veteran's condition may in the 
future involve such complications does not meet the criteria 
so as to warrant a 60 percent evaluation.

While the veteran here has been granted a 40 percent 
disability rating for his diabetes, he has not experienced 
either ketoacidosis or hypoglycemic reactions.  The veteran 
therefore does not meet the criteria for a higher rating of 
60 percent.  38 C.F.R. § 4.119, DC 7913.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002, December 2003, 
and March 2006; a rating decision in March 2003; and a 
statement of the case in March 2004.  Those documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in a March 2007 rating decision and supplemental 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.




ORDER

An initial rating higher than 20 percent for diabetes 
mellitus for the period from May 8, 2001, to January 24, 
2005, is denied.

An initial rating higher than 40 percent for diabetes 
mellitus for the period since January 25, 2005, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


